Citation Nr: 1625046	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of his VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.

In his July 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO (Travel Board hearing).  However, in May 2012 correspondence, the Veteran withdrew his hearing request.  As such, the Veteran's hearing request is deemed withdrawn.

The record before the Board consists the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.

The Board notes that in its May 2016 informal hearing presentation, the Veteran's representative raised a claim of entitlement to an increased disability rating for the Veteran's service-connected acquired psychiatric disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

Based upon the findings of a VA mental health care provider, the RO proposed a finding of incompetency in April 2010.  After receiving no response from the Veteran, the RO issued a decision in July 2010 finding the Veteran not competent to manage VA payments.  The Veteran subsequently filed a timely notice of disagreement and a timely substantive appeal.

In October 2012, the Veteran submitted a VA form on which an unknown physician indicated the Veteran could conduct business affairs without the aid of a fiduciary.  The physician stated that the Veteran had posttraumatic stress disorder (PTSD), depression, alcohol abuse, and opiate dependence, with a Global Assessment of Functioning (GAF) score between 50 and 55, but showed no impairment in decision-making ability.  The Board notes that to be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the physician concluded the Veteran could conduct business affairs without the aid of a fiduciary, it is unclear what method was employed by the physician to reach his or her conclusion, and very little rationale was provided.  The extent of the contact between the physician and the Veteran is also unclear, and the physician did not indicate whether he or she reviewed the Veteran's pertinent psychiatric history.  For these reasons, the Board finds that the October 2012 VA form alone does not constitute sufficient evidence to support a finding that the Veteran is competent.  However, the October 2012 form does bring the RO's previous finding of incompetency into question.  As such, the Board finds that a remand is warranted in order to afford the Veteran a contemporaneous VA examination addressing his competency.
 
The Board also notes that the most recent VA treatment records available are from March 2010.  In addition, in his substantive appeal, the Veteran indicated he was being treated by a private physician.  As such, on remand, any available, more recent VA treatment records, as well as any private medical records identified by the Veteran, must be obtained.

The Board also notes that in his substantive appeal, the Veteran stated that he had successfully taken care of the money at Veterans of Foreign Wars (VFW) Post 5356 in St. Clairsville, Ohio, for two years while acting as Quarter Master.  To date, no VA examiner has addressed the Veteran's lay statements regarding his recent success in a finance-related job.  As such, on remand the VA examiner should be instructed to address the Veteran's lay statements.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include:

* any outstanding VA treatment records since March 2010; and

* any private medical records identified by the Veteran relating to his treatment for psychiatric conditions.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the Veteran's competency level.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should opine as to whether the Veteran is competent to handle the disbursement of VA funds.

In making this determination, the examiner must specifically consider and discuss the Veteran's psychiatric history.

The examiner must also consider and discuss the Veteran's lay statements to the effect that he was able to successfully manage the finances of a VFW office in St. Clairsville, Ohio, for two years.

The examiner must provide a complete rationale for his or her opinion as to whether the Veteran is competent to handle disbursement of VA funds, and should fully set forth his or her rationale in the examination report.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




